USDC §
Case 1:19-cv-07131-ALC Document 4 Filed 08/01/19 Paggchieteyr ELECTRONICALLY

FILED
DOC#:

DATE FILED: 8] i 2014

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cv-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

Respondents.

 

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Respondents’ Notice of Removal. ECF No. 1. Respondents are
hereby ORDERED to initiate a Joint Telephone Conference with the Court on August 5, 2019 at
1:00 p.m. The Court’s conference line is 1-888-363-4749. The conference code is 3768660.

SO ORDERED.

Dated: August 1, 2019 dite y (Ll-p-
New York, New York Oy

ANDREW L. CARTER, JR. 7
United States District Judge

 
